Citation Nr: 9933238	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death and indemnity benefits under the 
provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Norris C. Ramsey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
December 1996 due to pulmonary edema, due to congestive heart 
failure, due to chronic obstructive pulmonary disease, due to 
uncontrolled hypertension;  other significant conditions 
contributing the veteran's death were noted as intravenous 
drug abuse, chronic renal insufficiency, and diabetes 
mellitus.

2.  Competent medical evidence has not been submitted showing 
a nexus, or link, between the cause of the veteran's death 
and service-connected schizophrenia.

3.  The veteran was not continuously rated totally disabled 
by a service-connected disability for a period of 10 or more 
years immediately preceding his death, or rated 100 percent 
disabled for a period of not less than five years commencing 
the date of discharge from service.  The record fails to show 
that the appellant was hypothetically entitled to a total 
rating during the 10-year period preceding his death.

4.  The appellant did not allege with any specificity an 
error in a prior rating decision.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for the 
cause of the veteran's death has not been presented.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.312 (1999).

2.  The criteria for death and indemnity benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. 
§§ 1318, 5107 (West 1991).

3.  A valid claim of clear and unmistakable error has not 
been presented.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from January 1969 to March 
1969.  Service connection was established for schizophrenia 
(50% from June 1989), ankylosis and spondylosis of the lumbar 
spine (40 % from December 1975), and post operative 
osteomyelitis of the left ankle (20% from July 1978).  A 
total rating (100%) based on individual unemployability due 
to service-connected disability from November 1990 was 
assigned by a rating decision dated June 1991.

A review of the evidence of record reflects that, apart from 
service-connected disabilities, the veteran had persistent 
problems with substance abuse, including intravenous cocaine 
and heroine dependence, along with alcohol dependence.  Other 
nonservice-connected disabilities of record are insulin-
dependent diabetes mellitus, hypertension, chronic renal 
failure, and diabetic retinopathy and neuropathy.

The evidence of record shows that the veteran was last 
employed from November 24, 1985, to February 1, 1990, as a 
mail clerk with the Social Security Administration, and that 
he received in-house counseling through the Employee's 
Assistance Program.  The veteran was placed on Federal 
disability retirement in February 1990.

A death certificate reflects that the veteran died in 
December 1996 due to pulmonary edema, due to congestive heart 
failure, due to chronic obstructive pulmonary disease, due to 
uncontrolled hypertension; other significant conditions 
contributing the veteran's death were noted as intravenous 
drug abuse, chronic renal insufficiency, and diabetes 
mellitus.

The appellant subsequently filed a claim for service 
connection for the veteran's death, arguing that the 
appellant self-medicated his service-connected schizophrenia 
with drugs and alcohol, which were a contributing cause to 
his death.  The appellant also filed a claim for survivor's 
benefits under the provisions of 38 U.S.C.A. § 1318, arguing 
that the veteran was entitled to a total disability rating 
prior to November 1990, the effective date of the total 
rating based on individual unemployability.

In her notice of disagreement with the January 1997 rating 
decision, the appellant stated that she would provide medical 
evidence linking the cause of the veteran's death with 
schizophrenia.  During a personal hearing conducted in July 
1999, the appellant's attorney requested an additional 3 
weeks to provide medical evidence supporting the appellant's 
contentions.

At the July 1999 personal hearing, the appellant advanced two 
contentions through her attorney.  First, it was argued that 
the appellant abused drugs and alcohol to alleviate his 
schizophrenia; therefore, service connection should be 
granted.  Second, it was argued that the appellant satisfied 
the provisions of 38 U.S.C.A. § 1318 because the veteran was 
totally unemployable due to service-connected disability 
prior to November 1990, the effective date of the award of 
100 percent based on unemployability.  The appellant and her 
attorney acknowledged that the appellant was not in receipt 
of a 100 percent disability rating prior to November 1990, 
and they did not argue that entitlement to a 100 percent 
rating had been erroneously denied by any prior VA decisions; 
but rather, the crux of the appellant's argument was that, in 
hindsight, we can look at the evidence of record and 
determine that entitlement existed prior to the granted 100 
percent.

The Board notes that to date medical evidence has not been 
received from either the appellant or her attorney.

I.  Cause of Death Claims

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of death 
may be granted if the evidence of record demonstrates that a 
disability incurred in service caused the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1999).

A findings that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the veteran's death certificate reflects that 
the veteran died in December 1996 due to pulmonary edema, due 
to congestive heart failure, due to chronic obstructive 
pulmonary disease, due to uncontrolled hypertension.  
Conditions contributing to the cause of death were noted as 
intravenous drug abuse, chronic renal insufficiency, and 
diabetes mellitus, none of which were service-connected 
disorders.  The appellant argues that the veteran died from 
schizophrenia, which caused him to abuse drugs and alcohol.   
After reviewing the evidence of record, the Board finds that 
a well grounded claim for service connection for the cause of 
the veteran's death has not been presented as the appellant 
has not presented competent medical evidence linking the 
cause of the veteran's death to schizophrenia, as claimed.  
The Board cannot rely solely on the appellant's statements 
and testimony as she is a layperson with no medical training 
or expertise.  Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its March 1997 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of her application for the claim for service 
connection.

II.  Survivors' Benefits under the Provisions of 38 U.S.C.A. 
§ 1318

Under applicable law and regulation, death and indemnity 
compensation (DIC) may be awarded on four separate bases, 
each of which requires particular evidence--a regular 
service-connected-death basis under 38 U.S.C.A. § 1310 and 
three section 1318 bases: (1) That the veteran was 
continuously rated totally disabled for 10 or more years 
immediately preceding death (38 U.S.C.A. § 1318(b)(1)); (2) 
that the veteran was continuously rated totally disabled for 
5 or more years immediately preceding death if also rated at 
the date of discharge (38 U.S.C.A. § 1318(b)(2)); or (3) that 
the veteran would have been entitled to receive the 100% 
compensation referred to in (1) or (2), above, at the time of 
his or her death but was not receiving it for some reason (38 
U.S.C.A. § 1318(b)).

The record indicates that the veteran was continuously rated 
100 percent disabled because of his individual 
unemployability due to service-connected disability from 
November 1990 and that he died in December 1996, roughly four 
years short of the 10-year statutory requirement of 38 
U.S.C.A. § 1318(b)(1).  We note that the appellant could not 
be eligible for DIC benefits pursuant to § 1318(b)(2) as the 
veteran was not rated 100 percent disabled upon his discharge 
from service.

The appellant argues that the veteran was entitled to a 100 
percent disability rating based on individual unemployability 
prior to November 1990.  Sworn testimony and remarks from the 
appellant's attorney suggest two theories of entitlement:  
First, the clear and unmistakable error (CUE) had been 
committed in some prior rating decision, and; second, the 
appellant was hypothetically entitled to the 100 percent 
prior to the effective date of the 100 percent disability 
rating.
With respect to the claim of CUE, we find that a valid claim 
has not been presented as an error with sufficient 
specificity has not been identified in any prior rating 
decision, including the rating decision wherein the veteran 
was awarded a 100 percent disability rating.  In Russell v. 
Principi, 3 Vet.App. 310, 313-14 (1992) (en banc), the Court 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See also 38 C.F.R. § 3.105(a) (1999).  In Fugo v. Brown, 6 
Vet.App. 40, 44 (1993), the Court, after reiterating its 
prior test for CUE in Russell, refined and elaborated on that 
test by holding that if an appellant wishes to reasonably 
raise CUE, "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
. . . that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error."

A review of the record, including the July 1999 sworn 
testimony and remarks by the appellant's attorney, failed to 
disclose with any specificity any alleged error, so that the 
Board may undertake a review based on CUE.  Therefore, the 
Board finds that a valid claim of CUE has not been presented.

Regarding the argument that the veteran was entitled to a 
total rating for the 10 year period prior to his death, we 
observe that the Court has indicated that survivors to a 
veteran have the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service-connection-related issue--
here the effective date of the award of the total disability 
based on individual unemployability rating--based on evidence 
in the veteran's claims file or VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet.App. 
111 (1997).

In this case, we find that the veteran would not have been 
hypothetically entitled to a total disability rating prior to 
November 1990 because the record shows that he was employed 
full-time as a mail clerk with the Social Security 
Administration from November 24, 1985, though February 1, 
1990.  Also, apart from full-time gainful employment during 
the period in question, the medical records for that same 
period show that the veteran was doing well with outpatient 
treatment for service-connected schizophrenia rated at 50 
percent at that time, but that he was having difficulty with 
drug and alcohol dependency.  Finally, we observe that a the 
veteran's VA treating physician indicated in a July 1989 
letter to the veteran's employer that they needed to make 
accommodation in the type of work performed by the veteran 
because of his musculoskeletal disabilities; sedentary work 
was recommended and there was no opinion to the effect that 
the appellant was unemployable.  The appellant and her 
attorney have not identified any evidence to support the 
claim, nor have they submitted the medical evidence that they 
suggested would support their position and entitlement to the 
benefits sought.

In view of the above, the Board concludes that DIC benefits 
under 38 U.S.C.A. § 1318 (1999) are not warranted.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.



ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1318 (1999) are denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

